Citation Nr: 1624933	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-02 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued the prior assignment of a 50 percent disability rating for PTSD and denied entitlement to TDIU, respectively. 

As it relates to the Veteran's PTSD claim, the Board notes that the Veteran has twice been granted temporary 100 percent hospitalization/convalescence ratings during the appeals period, from June 22, 2009 to August 31, 2009, and from April 5, 2010 to April 30, 2010. See 38 C.F.R. § 4.29 (2015). As such, the Board finds that these 100 percent ratings represent a complete grant of the benefits sought during these periods. For the sake of simplicity, the Board still discusses these periods in evaluating the Veteran's entitlement to a higher schedular rating throughout the entire period on appeal. 

Further, the Veteran has been represented by multiple Veterans Service Organizations (VSOs) throughout the pendency of this appeal. A veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2015). However, only one VSO, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim. 38 C.F.R. § 14.631(e)(1) (2015). A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney. 38 C.F.R. § 14.631(f)(1) (2015). Here, the Veteran's most recent VA Form 21-22, signed in June 2013 and received by VA in September 2015, appoints The American Legion as his representative. As such, all previous powers of attorney have been revoked. 

Finally, the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, including depressive disorder, has been raised by the Veteran's medical records. However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. Throughout the entire period on appeal, the Veteran's PTSD was manifested by a flattened affect and disturbances of motivation and mood, but not by occupational and social impairment with deficiencies in most areas due to relevant symptomatology.  

2. Effective January 22, 2015, the Veteran was awarded a 100 percent schedular rating for ischemic heart disease, and entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) and 38 C.F.R. 3.350(i) due to additional service-connected disabilities ratable at 60 percent or more.

3. The Veteran's service-connected disabilities combine to an 80 percent rating as of May 1, 2010, and a 100 percent rating as of January 22, 2015. 

4. The evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.





CONCLUSIONS OF LAW

1. Throughout the entire period on appeal, the criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for entitlement to a TDIU have been met for the period of May 1, 2010 to January 22, 2015. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In letters dated September 2009 and March 2011, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. These letters also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's SSA records, and VA and private treatment records. Subsequent to the filing of the Veteran's claims, he also underwent VA psychiatric examinations in November 2009, November 2010, April 2011, and June 2015. The accompanying reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2012, during which the Veteran and his representative presented oral arguments in support of his claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issues on appeal and asked the Veteran specific questions concerning his disabilities and the impact thereof. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims. Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

Stegall Considerations

The Boar further notes that these matters were remanded by the Board in March 2014 to allow for additional development. Specifically, the AOJ was instructed to obtain the Veteran's Social Security Administration (SSA) records, updated Vet Center treatment records, and Day Kimball Hospital treatment records, and to subsequently schedule the Veteran for a new VA psychiatric examination. 

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Here, the requested records have been associated with the claims file. Further, the Veteran underwent VA psychiatric examination in June 2015. Although the VA examiner did not assign a global assessment of functioning score as requested, the examiner adequately described the level of occupational and social impairment caused by the Veteran's service-connected PTSD. 

As such, the Board finds that the AOJ substantially complied with the prior remand orders. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). The Board may now review the merits of the Veteran's claims.

Increased Rating for PTSD

The Veteran contends that a disability rating greater than 50 percent is warranted for his PTSD. 

Criteria

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2015). Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis. 38 C.F.R. § 4.126(b) (2015).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47. A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

Here, the Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which establishes the following criteria: 

A noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent disability rating is warranted when there are mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of sifnificant stress, or symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when the veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130 (2015).

Analysis

With respect to the Veteran's claim, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

The Veteran currently has a 50 percent disability rating for his PTSD. As such, the Board's analysis will evaluate the evidence of record against the ratings criteria for 70 percent and 100 percent disability ratings, to determine if an increased rating is warranted.

The Veteran was admitted to a VA hospital from January 7, 2009 to January 9, 2009, for evaluation of his PTSD. He was diagnosed with PTSD and depression, not otherwise specified (NOS), at that time. Upon admission, the following observations were made of the Veteran: he was clean and appropriately dressed; cooperative; maintained good eye contact; speech was goal-directed; mood was depressed; affect was blunt; no suicidal or homicidal ideations were present; no evidence of a formal thought disorder; no hallucinations or delusions were elicited; alert and oriented in all spheres; memory appeared intact; sensorium was clear; insight and judgment was fair; no evidence of delirium; and had a decreased appetite. During evaluation, the Veteran reported the following PTSD symptoms: hypervigilance; poor sleep accompanied by insomnia, night sweats, and sleep disturbance including nightmares; occasional flashbacks; depression; anxiety; intrusive thoughts of war experiences; occasional anger and rage; emotional numbing; social isolation; a sense of foreshortened future; avoidance; and an exaggerated startle response. The Veteran further indicated that he was taking medications for depression/anxiety and sleep at that time.

The Veteran received in-patient treatment for his PTSD at a VA hospital from June 22, 2009 to July 22, 2009. He continued taking medications for depression/anxiety and sleep during this time.

VA treatment records dated August 2009 indicate that the Veteran's symptoms were mild to moderate depending on the triggers, and that the Veteran continued to experience dysphoria which appeared to be related to his PTSD symptoms. During this time, the Veteran denied anger, irritability, or impulsivity, but was still experiencing sleep impairment. The Veteran reported that he kept in contact with his siblings and two sons, had an occasional female companion, enjoyed riding his motorcycle, and had two dogs that kept him busy. He further reported his recent retirement, stating that he was able to function on the job while working in isolation but was unable to manage interpersonal conflict, particularly with one specific coworker. Upon examination, the Veteran presented as follows: well-groomed; normal speech; mood was mildly dysphoric without suicidal or homicidal ideas or plans; affect was calm and pleasant; thoughts were organized, relevant, and logical; no evidence of paranoia or hallucinations; memory, concentration, and attention were grossly intact; and insight and judgment were fair. Upon discharge, the Veteran was assigned a GAF score of 39. 

The Veteran's SSA records indicate that he was awarded disability benefits in September 2009, for a primary diagnosis of other and unspecified arthropathies, and a secondary diagnosis of affective disorders. During examination, the Veteran reported ongoing depression and anxiety. Accompanying medical records indicate that the Veteran experienced mild restriction of activities of daily living and moderate difficulties in maintaining social functioning and concentration, persistence, or pace, as a result of his psychiatric disability. 

The Veteran underwent VA PTSD examination in November 2009, and was diagnosed with PTSD and depressive disorder, NOS, at that time. During examination, the Veteran reported that his symptoms and condition were overall "about the same" as they had previously been. Specifically, the Veteran reported the following symptoms: frequent dreams of Vietnam; infrequent intrusive thoughts; avoidance; social isolation with few friends; emotional numbing and disinterest, sleep disturbances; concentration and memory difficulties; anger and irritability; hypervigilance; anxiety; and exaggerated startle responses. The Veteran indicated his ongoing participation in an outpatient treatment program and use of medication to manage his symptoms. During examination, the Veteran presented as follows: cooperative and generally pleasant; slightly constricted affect but with some range that was mood congruent; depressed mood; logical and organized thought process, absent hallucinations or delusions; intermittent passive suicidal ideations without active plan or intent; grossly intact cognition with self-reported concentration and memory difficulties; and with fair insight and judgment. As such, the VA examiner asserted that the Veteran had become more socially isolated and avoidant, as he was now living alone and had recently retired. Accordingly, the examiner opined that the Veteran's isolation and avoidance, coupled with his extremely low social and stress tolerance, had lowered his functional level and caused moderate impairment in both social and vocational functions. A GAF score of 45-50 was assigned. 

VA treatment records dated August 2008 to April 2015 indicate the Veteran's ongoing participation in individual and group therapy during this time. The Veteran's ongoing symptoms included a flattened affect, anxiety, tension, guarded behavior, irritability, sleep disturbances, and nightmares. In April 2013, the Veteran married his long-term girlfriend, and indicated that she helped him maintain a healthy diet and lifestyle. In May 2014, the Veteran reported problems with guilt, adapting, and posing. 

The Veteran received in-patient treatment for his PTSD at a VA hospital from April 5, 2010 to April 26, 2010. He presented as alert and oriented upon admission. The Veteran reported the following symptoms: frequent sad mood; anxiety; pan-insomnia; irritability; fatigability; problems with memory and concentration; restlessness; decreased libido; social withdrawal; essential anhedonia; recurrent thoughts/dreams of the traumatic combat experiences; flashbacks; emotional and physiologic reactivity to cues that remind him of these events; amnesia for parts of the relevant events; avoidant behavior; emotional numbing and distancing; a sense of a foreshortened future; hypervigilance; and exaggerated startle responses. However, the Veteran specifically denied the following symptoms: a recent major change in weight/appetite; signs suggestive of bipolarity or OCD; spontaneous panic attacks; delusions; hallucinations; suicidal or homicidal ideations; or interval substance use. The Veteran indicated his ongoing participation in an outpatient treatment program and the use of medication to manage his symptoms. Upon observation, the Veteran was noted as neat, clean, cooperative, and with good eye contact. Upon discharge, the Veteran presented with a brighter affect but was otherwise unchanged from admission. He was diagnosed with chronic PTSD and depression, NOS, at that time.

The Veteran participated in a Decision Review Officer (DRO) hearing in October 2010. At that time, the Veteran reported his ongoing participation in both group and individual therapy. The Veteran further reported his continued use of medication to manage his symptoms, including: hypervigilance; social isolation; nightmares; and difficulty maintaining social relationships. In discussing his employment, the Veteran indicated that he quit his job due to irritability and mood swings, particularly with regard to one specific coworker.  

The Veteran underwent VA mental health examination in November 2010, and was diagnosed with PTSD and depressive disorder, NOS, at that time. Upon examination, the VA examiner reported little change in the Veteran's status, and assigned a GAF score of 45-50. The following symptoms were noted: nightmares; infrequent intrusive and disturbing recollections; night sweats; avoidance; isolation and emotion numbness, but not completely inactive; arousal symptoms including  exaggerated startle response, poor sleep with midnight awakening, anxiety, and hypervigilance. The Veteran reported his ongoing participation in therapy and continued use of medication to manage his symptoms. Socially, the Veteran maintained a close relationship with his two sons and a girlfriend, participated in the local Veteran's council, and occasionally joined friends for dinner as long as the location was not too crowded. As such, the VA examiner asserted that the Veteran continued to function with moderate symptoms that caused moderate social impairment and significant vocational impairment, leading to his decision to retire in 2008. 

The Veteran underwent VA mental health examination in April 2011, and was diagnosed with PTSD at that time. Upon examination, the VA examiner found no change in the Veteran's status, and assigned a GAF score of 60. The Veteran confirmed that he had experienced no change in symptomatology since his prior VA examination. During examination, the Veteran presented as follows: adequately groomed and casually dressed; alert and oriented in all spheres; rapport was established quickly and maintained throughout the evaluation; affect was appropriate and within normal limits; eye contact and speech was normal; appropriate and cooperative; no auditory, visual, tactile, or olfactory hallucinations; no suicidal or homicidal ideations; and insight and judgment appeared to be grossly intact. 

The Veteran participated in a videoconference hearing in May 2012. At that time, the Veteran testified that he continued to suffer from sleep disturbances and panic attacks as related to his PTSD. The Veteran further described ongoing challenges with social isolation, such that he did not enjoy socializing and only had one friend. Although the Veteran acknowledged socializing with women, he also noted that he had to sit in isolated booths and know where the exits of a restaurant were located when he went out. As such, the Veteran reported that his life was largely concentrated to his home. Further, the Veteran stated that he experienced irritability and anger at his former job, particularly with regard to his interactions with one coworker. As a result, the Veteran felt compelled to leave his job, and that he would be unable to find alternative employment where he would be able to work in isolation. To treat his symptoms, the Veteran indicated his ongoing participation in individual and group therapy. 

The Veteran underwent VA PTSD examination in June 2015, and was diagnosed with PTSD at that time. During examination, the Veteran reported the following symptoms: intrusive thoughts/images of his experiences in Vietnam; nightmares of his experiences in Vietnam; avoidance of thoughts; anhedonia; feeling alienated from others; hypervigilance; exaggerated startle response; sleep disturbances;
depressed mood; fatigue; guilt; thoughts of death without suicidal or homicidal ideations; and loss of energy. Further, the Veteran presented as follows: appropriately groomed; pleasant, polite, and cooperative; consistent eye contact; mood appeared euthymic; thought process was generally linear and goal-directed; no overt cognitive deficits; no abnormalities of speech; no evidence of psychosis, paranoia, or mania; and fair insight and judgment. The Veteran reported good relationships with his spouse and two sons. As such, the VA examiner opined that the Veteran remained stable with no significant symptoms since his April 2011 VA examination.   

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that an increased disability rating is not warranted at this time. In doing so, the Board has considered the full scope of the Veteran's PTSD on his occupational and social functioning. As such, the Board finds that the Veteran's most consistent symptoms, including a flattened affect, disturbances of sleep, motivation, and mood, and difficulty in establishing and maintaining certain relationships, are properly encompassed within the criteria for a 50 percent disability rating. Further, the Veteran appears to be relatively high functioning despite the presence of these symptoms. He maintains a good relationship with his current spouse and his sons, is able to function independently, and is largely able to communicate appropriately and effectively with others. Complaints of more severe symptoms, including active suicidal ideations, impaired impulse control, or illogical speech are wholly absent from the record. 

Further, the Board acknowledges that the Veteran has been hospitalized three times throughout the course of this appeal for his PTSD. However, these hospitalizations were the result of the Veteran's participation in a voluntary, inpatient program designed to educate combat veterans about PTSD and to strengthen their skills in addressing the symptoms thereof. As such, the Veteran's participation in this program is not indicative of the severity of his symptoms or a potential increase thereof. 

Finally, the Board finds the Veteran's own assessment regarding the scope and severity of his symptoms to be compelling. A veteran is competent to report that which he perceives through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). As such, the Veteran is competent to speak to the existence of his mental health symptoms. At no time has the Veteran asserted the onset of additional symptoms or even an increase in the severity of his current symptomatology. Instead, the Veteran has repeatedly asserted no change in the severity of his symptoms, a conclusion that has been supported by multiple medical examiners. 

As such, the Board finds that the record does not support the assignment of a disability rating in excess of 50 percent for PTSD.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The Veteran's symptoms, including sleep and mood disturbances, have been properly accounted for, and the criteria for the disability rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology during the appeals period. Further, the Board observes that higher schedular ratings are available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2015).

Special Monthly Compensation

As noted above, the Veteran was granted a 100 percent schedular disability rating for ischemic heart disease, and additionally granted SMC effective from January 22, 2015, pursuant to 38 U.S.C.A. § 1114(s) due to additional service-connected disabilities ratable at 60 percent or more independent of the heart disease. The circumstances giving rise to SMC were not present during any other period in this case. Id.; see also Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


TDIU

The Veteran further contends that entitlement to a TDIU is warranted in this case. 

Criteria

VA will grant TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more. If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2015). In making this determination, the following will be considered one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; 
(3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a) (2015).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations. 38 C.F.R. § 4.16(b). In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

Analysis

The Veteran is currently service-connected for the following disabilities:
(1) Ischemic heart disease (100 percent); (2) PTSD (50 percent from May 1, 2010); (3) diabetes mellitus (20 percent); (4) peripheral neuropathy, right lower extremity (20 percent); (5) peripheral neuropathy, left lower extremity (20 percent); 
(6) tinnitus (10 percent); and (7) bilateral hearing loss (10 percent from April 25, 2011). Combined, these disabilities have been ratable at 80 percent since May 1, 2010 and at 100 percent since January 22, 2015. See 38 C.F.R. §§ 4.25; 4.26 (2015). As such, the Veteran is schedularly entitled to a TDIU from May 1, 2010 to January 22, 2015.

Further, the Board finds that the Veteran's service-connected disabilities precluded substantial and gainful employment for the period of May 1, 2010 to January 22, 2015. The Veteran's January 2011 claim indicates that he has a high school education and work experience as a school bus driver and mechanic. 

The Board notes that there are conflicting opinions of record regarding the impact of the Veteran's disabilities on his capacity to work. 

The Veteran was found disabled by the SSA in June 2009, and assigned a primary diagnosis of other and unspecified arthropathies and a secondary diagnosis of affective disorders. Taken in combination, it was determined that these disabilities caused problems with squatting, bending, standing, walking, kneeling, talking, hearing, memory, getting along with others, understanding, and following instructions. Physically, it was determined that the Veteran experienced both exertional and postural limitations. Mentally, it was noted that the Veteran was not well-suited for work with the  public and possessed a gruff manner and limited social skills, particularly in interactions that were frequent, lengthy, or substantive in nature. Further, the Veteran experienced reduced mental efficiency and sustained focus, limited interest/energy/frustration tolerance which promoted his premature resignation, and was able to readily self-monitor and self-correct in work activity. 

A March 2011 employer statement confirmed the Veteran's employment as a bus driver with the Killingly Board of Education from 1989 to 2009, and listed retirement as the cause of his departure.  

In April 2011, the VA mental health examiner opined that the Veteran was able to maintain substantially gainful employment. In doing so, the examiner noted that the Veteran sustained competitive employment with the Killingly Board of Education from 1989 to 2009, and reported that he left his job because of harassment from a fellow employee. As such, the examiner opined that the Veteran had obviously demonstrated the ability to engage in gainful employment with his condition, which had not changed in severity for the past 10 years. The examiner thus concluded that no evidence existed that the Veteran's symptoms were at such a level as to render him unable to engage in substantially gainful employment, as he did from 1989 to 2009.  

The Veteran underwent VA audiological examination in April 2011. At that time, the VA examiner opined that the Veteran's hearing loss alone did not render him unable to secure and maintain substantially gainful employment. However, the examiner also noted that given the degree and configuration of hearing loss and complaints of tinnitus, the Veteran was expected to experience some hearing difficulties in challenging listening environments, such as those with background noise or multiple speakers. 

The Veteran underwent general VA examination in June 2011. At that time, the VA examiner opined that the Veteran's peripheral neuropathies would be expected to cause moderate impairment in either physical or sedentary employment, while his diabetes would not be expected to directly impact employability. Although the examiner offered no rationale in support of this conclusion, the accompanying report notes that the Veteran experienced constant numbness of the bilateral lower extremities and significant restrictions of movement, including: the inability to walk more than 1/4 mile before needing to sit; the inability to stand more than 30 minutes before needing to sit; and the inability to sit more than 15 minutes before experiencing pain in his legs and feet.   

During the May 2012 hearing, the Veteran provided several examples as to the impact of his service-connected disabilities on his former employment, to wit: the majority of the Veteran's career was spent working alone, due to his anger and irritability; the Veteran was required to work with another mechanic during the later years of his career, during which time the mechanic would push items in the way of the Veteran and cause him to trip; the Veteran left his employment as a result of this ongoing harassment; he would otherwise have remained in this position until his retirement; the Veteran did not seek additional employment opportunities since leaving this position because he did not feel he would be able to find a job where he could work by himself and had no understanding of how to work with computers; he is unable to drive a commercial vehicle because he uses insulin to treat his diabetes; the Veteran sometimes has to stop what he's doing to eat something, to increase his sugar levels; several of his fingers commonly go numb; and he felt he was unable to maintain a job requiring standing or walking, as these activities caused him pain. 

During the Veteran's June 2015 VA PTSD examination, the VA examiner opined that there was no evidence that the Veteran's symptoms were at a level that would render him unable to engage in substantially gainful employment as he did in the past. In doing so, the examiner noted that the Veteran was able to successfully maintain gainful employment for approximately 20 years, and that his symptoms had not changed significantly since his most recent VA examination. 

In assessing the above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation during the relevant period. 

The Veteran has a high school education and no additional technical or specialized skills to speak of, such that the Veteran does not know how to operate a computer. As such, he spent the entirety of his career working as a school bus driver and a mechanic. The Veteran has provided competent and credible testimony regarding the impact of his disabilities on his capacity to successfully meet the needs of these positions. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation). Regarding the Veteran's employment as a bus driver, the Veteran's neuropathies lead to frequent numbness and pain in his lower extremities, making it difficult for him to safely operate a commercial vehicle. Further, the Veteran has reported that his hearing loss and tinnitus make it difficult for him to hear the children when they speak to him, and that his hearing aids were unhelpful because they picked up too much background noise. The Veteran also indicated that he treats his diabetes with insulin, thereby prohibiting him from operating a commercial vehicle such as a school bus.

As a result, the Veteran accepted a position as a mechanic during the later years of his career. The Veteran has indicated that he was initially successful in this position because it allowed him to work independently. However, the Veteran was later moved to a job function that required greater interaction with his colleagues, which incited notable problems with his anger and irritability. After a prolonged altercation with one such colleague, during which the colleague would reportedly kick items in front of the Veteran to cause him to fall, the Veteran felt he was unable to remain and resigned from the position. He has been precluded from seeking employment elsewhere, as his psychiatric disability prevents him from working with others and his physical disabilities significantly limit his capacity to sit, stand, or carry heavy items for any extended period of time. Further, the Veteran's educational background, and lack of specialized skills including the capacity to work with computers, significantly restrict his ability to secure and maintain gainful employment. 

Further, the Veteran's testimony is supported by the June 2009 SSA decision, which offers a detailed and well-reasoned analysis into the full scope of the Veteran's disabilities on his capacity to secure and follow a substantially gainful occupation. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").

The Board acknowledges that there are also negative opinions of record, specifically from the April 2011, June 2011, and June 2015 VA examiners. However, these opinions are of limited probative value, as the examiners' analyses are restricted to the impact of one service-connected disability on the Veteran's employability, and do not speak to the full scope of his disabilities taken in combination. Further, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather a determination reserved for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

In light of the Veteran's service-connected disabilities, limited education, and occupational experience, the Board finds that a TDIU is warranted for the period of May 1, 2010 to January 22, 2015. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (noting that when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied).










ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is granted for the period of May 1, 2010 to January 22, 2015.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


